| .PER CURIAM.
Upon defendants’ application, we granted certiorari in this case. McGrail v. Lee, 2002-1496 (La.10/4/02), 826 So.2d 1110. After hearing oral arguments and reviewing the record of the matter, we conclude that the judgment below does not require the exercise of our supervisory authority. Accordingly, we recall our order of October 4, 2002, as improvidently granted, and we deny defendants’ application.
WEIMER, J., dissents.
VICTORY, J., and CALOGERO, C.J., dissent and assign reasons.